DETAILED ACTION
  			
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 This non-final office action is in response to Applicant’s filing of Application No. 17,411,085 on August 25, 2021. Claims 1-8 are currently pending and examined below.
			
 			Information Disclosure Statement
3. 	The Information Disclosure Statements filed on August 25, 2021 and May 18, 2022 have been considered. An initialed copy of the Form 1449 is enclosed herewith.

	 			Claim Rejections - 35 USC §101
4. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements of this title.
5. 	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
 	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-8 are directed to a replanned plan output device.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
 	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis. Claim 1 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	a replanned candidate determination unit configured to, when a difficult-to-perform schedule that becomes difficult to be performed by the vehicle in charge among the planned schedules occurs, determine another vehicle as a candidate for a substitute vehicle for performing the difficult-to-perform schedule; and a substitute vehicle selection unit configured to, when a plurality of candidates for the substitute vehicle are set, select the substitute vehicle for performing the difficult-to-perform schedule from the plurality of candidates for the substitute vehicle in consideration of the number of changes of the vehicle in charge and an additional cost of each of the schedules specified in the operation plan. 

	Claim 2 and recites further limitations that limit the abstract idea by reciting “wherein a departure time from the beginning and an arrival time to the end are specified in each of the schedules, and the replanned candidate determination unit determines 69the another vehicle that performs a schedule that does not overlap with a time zone from a departure time of the difficult-to-perform schedule to an arrival time thereof as the candidate for the substitute vehicle”.	
	Claim 3 recites further limitations that limit the abstract idea by reciting wherein the substitute vehicle selection unit selects a vehicle, with which the number of changes of the vehicle in charge of each of the schedules specified in the operation plan is small, from the plurality of candidates for the substitute vehicle as the substitute vehicle”.
	Claim 4 recites further limitations that limit the abstract idea by reciting “wherein the substitute vehicle selection unit selects a vehicle, the additional cost of which becomes small, from the plurality of candidates for the substitute vehicle as the substitute vehicle”..
 	Claim 5 recites further limitations that limit the abstract idea by reciting “wherein the substitute vehicle selection unit selects a vehicle, in which a solution of an interaction model using the number of changes and the additional cost becomes optimal, 70as the substitute vehicle”.
	Claim 6 recites further limitations that limit the abstract idea by reciting “a graph generation unit configured to generate a directed graph obtained by connecting a node of the vehicle specified in the operation plan and a node of the schedule assigned to each of the vehicles in the order of execution with a directed link, wherein the replanned candidate determination unit causes the graph generation unit to generate a graph as a candidate for the replanned plan by connecting the directed link from a node related to the determined candidate for the substitute vehicle to a node of the difficult-to-perform schedule in the directed graph”. 
	Claim 7 recites further limitations that limit the abstract idea by reciting “wherein the substitute vehicle selection unit causes the graph generation unit to generate a graph as the replanned plan by connecting the directed link from a node related to the selected substitute vehicle to the node of the difficult-to-perform schedule in the directed graph”.
	Claim 8 recites further limitations that limit the abstract idea by reciting “ an input data storage unit configured to store as input information on the operation plan and accident information including time when the difficult-to-perform schedule occurs and a vehicle in charge of the difficult-to-perform schedule, wherein the replanned candidate determination unit determines another vehicle, which is a vehicle other than the vehicle in charge and specified in the operation plan, as the candidate for the substitute vehicle for performing the difficult-to-perform schedule, according to the stored input data”.

 
	These claimed limitations under a broadest reasonable interpretation, cover functions of mental processes which include concepts performed in the human mind  (including an observation, evaluation, judgment or opinion).  Functions of determine and select data are generic computer functions and are also functions that can be processed within the human mind. 
Independent claim 1 recites the additional elements of a replanned candidate 
determination unit, and a substitute vehicle selection unit. Each of these 
claimed elements is noted to perform their generic functions. 
	The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
	The claims merely amount to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system ( e.g. a computer system comprising a generic database; a generic element for providing an internet store comprising a website; a generic element for receiving consumer input; a generic display on the website; and a generic element to allow the consumer to complete a purchase) to merely carry out the abstract idea itself. 
 	The judicial exception is not integrated into a practical application. In particular, the claimed blockchain and server are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.
	A claimed processor is regarded as a generic computer performing
generic functions without an inventive concept. A computer is simply a field of use that attempts to limit the abstract idea to a particular environment. The type of data being manipulated does not impose meaningful limitations. Looking at the elements as a combination does not add anything more than the elements analyzed individually. 
The judicial exception is not integrated into a practical application. Accordingly,
the additional element does not integrate the abstract idea into a practical application because they do not impose new meaningful limits on practicing the abstract idea. 
The claimed functions of “determine” and “select” data are merely considered 
merely as purely conventional functions of a general purpose computer. 
Moreover, the Specification discloses that the invention can be implemented 
using generic computer components. (See Paragraph 0074 of the applicant's specification). Each step taken individually requires no more than a general purpose computer to perform generic computer functions. 
Considered as an ordered combination, the claimed computer components do 
not anything that is already present when the steps are considered separately. 
There are no additional elements sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the claims are therefore directed to an abstract idea. Accordingly, independent claim 1 is directed to an abstract idea.
	The dependent claims do not cure this deficiency. The dependent claims when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail to establish that the claims are not directed to an abstract idea.  For the foregoing reasons, claims 1-8 cover subject matter that is judicially-excepted from patent eligibility under § 101. 		
	The dependent claims also do not include additional elements (considered both 
individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
	For the foregoing reasons, claims 1-8 cover subject matter that is judicially-excepted from patent eligibility under § 101.	
6. 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al  (U.S. Publication No. 20080255907 hereinafter “Motoyama”)  in view of  Kubo (US Application No. 20170116551).
	Regarding claims 1, Motoyama discloses a replanned candidate determination unit configured to, when a difficult-to-perform schedule that becomes difficult to be performed by the vehicle in charge among the planned schedules occurs [Paragraph 0009, determine another vehicle as a candidate for a substitute vehicle for performing the difficult-to-perform schedule [Paragraph 0038]; and a 
substitute vehicle selection unit configured to, when a plurality of candidates for the substitute vehicle are set, select the substitute vehicle for performing the difficult-to-perform schedule from the plurality of candidates for the substitute vehicle in consideration of the number of changes of the vehicle in charge [Paragraph 0038]. Motoyama does not teach, however, Kubo in an analogous art teaches an additional cost of each of the schedules specified in the operation plan. Note Paragraphs 0046 of Kubo.  It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the teachings of Motoyama to include the teachings of Kubo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
			
Allowable Subject Matter
6. 	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	 				Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623